DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of U.S. Patent No. 15/395,662 needs to be updated.  
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,533,156 (hereafter ‘156). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘156 discloses a static culture method for expanding a population of cells with a gas permeable cell culture device having a growth surface comprised of liquid impermeable gas permeable material, at least a portion of said gas permeable material in contact with an ambient gas, the method comprising: adding a population of desired cells and a population of antigen presenting and/or feeder cells and a medium into the gas permeable cell culture device, a ratio of the volume of said medium to a surface area of said growth surface being 2.5 ml/cm.sup.2 to 15 ml/cm.sup.2, commencing a static cell culture with the ambient gas suitable for the static cell culture making contact with said gas permeable material and in an orientation wherein said desired and antigen presenting and/or feeder cells reside upon at least a portion of said gas permeable material, adding fresh medium after 4 days from the time the static culture commenced, terminating the static cell culture beyond 4 days from the time the static cell culture commenced, and when the size of the population of desired cells exceeds the size of the population of antigen presenting and/or feeder cells (claim 1).
‘156 further discloses that the static cell culture is not terminated until some point in time beyond 5 days (claim 2), beyond 6 days (claim 3), beyond 7 days (claim 4), beyond 8 days (claim 5), beyond 9 days (claim 6), beyond 10 days (claim 7), beyond 11 days (claim 8) and beyond 12 days (claim 9).  

It should be noted that while this is a divisional of U.S. Patent Application No. 15/395,662, there was not a restriction requirement within the parent case.  

Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,567,565 (hereafter ‘565). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘565 discloses a static culture method of expanding a population of cells with a gas permeable cell culture device having a growth surface comprised of liquid impermeable gas permeable material, at least a portion of said gas permeable material in contact with ambient gas, the static culture method comprising: adding cells, which include responder and irradiated feeder cells, and medium into the gas permeable cell culture device, the ratio of the volume of said medium to the surface area of said growth surface being 3 ml/cm.sup.2 to 20 ml/cm.sup.2, orienting the gas permeable cell culture device in a position wherein ambient gas suitable for cell culture makes contact with said gas permeable material and cells reside upon at least a portion of said gas permeable material, and allowing static cell culture for a period of time and not placing additional medium into the gas permeable cell culture device during said period of time, and said period of time is at least 3 days, and adding at least one type of cytokine after the onset of static cell culture (claim 1).
‘565 further discloses that the static cell culture is not terminated until some point in time beyond 4 days (claim 2), beyond 5 days (claim 3), beyond 6 days (claim 4), beyond 7 days (claim 5), beyond 8 days (claim 6), beyond 9 days (claim 7), beyond 10 days (claim 8), beyond 11 .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson et al. (US 2005/0109717 A1) discloses a method of culturing cells on a gas permeable membrane, but differs regarding the feed and responder cells on the liquid impermeable gas permeable material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799